DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim status
2. 	In response to the amendments filed 05/11/2022, claims 1-8 were amended and no claims were canceled and/or added. Therefore, claims 1-8 are currently pending for examination.
	The text of those sections of Title 35, U.S. Code not included in this action can be found
in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Reiley et al. (Reiley; US 2018/0173237) in view of Massengill et al. (Massengill; US 2020/0114815).
	For claim 1, Reiley discloses an autonomous driving vehicle [E.g. 0011: autonomous vehicle, and Fig. 3] information presentation apparatus that is used in an autonomous driving vehicle [E.g. 0011: the method S100 can be executed by an autonomous road vehicle (hereinafter "autonomous vehicle") to visually communicate: its current state, such as while in motion, in Block S110; and its next state, such as turning right at an intersection, in Blocks S130, S132, and S130; a state of a scene ahead of the autonomous vehicle, such as while stopped at an intersection, in Blocks S120, S122, and S124 to drivers and other road vehicles behind the autonomous vehicle ] which obtains outside information on an outside of a host vehicle including information on a leading vehicle present ahead of the host vehicle in a direction of advance and autonomously controls at least one of speed and steering of the host vehicle based on the obtained outside information [E.g. 0051: The autonomous vehicle can implement similar methods and techniques to indicate presence of stopped traffic ahead of the autonomous vehicle to another driver or vehicle behind the autonomous vehicle if the autonomous vehicle detects rapid deceleration of a vehicle ahead. For example, the autonomous vehicle can update the rear-facing display to show a rapidly flashing "red" representation of a line of stopped vehicles (and/or text) to indicate that the autonomous vehicle intends to rapidly decelerate and that the autonomous vehicle is approaching heavy traffic, 0049: when the autonomous vehicle determines that it is stopped behind another vehicle at an intersection (or approaching an intersection while trailing another vehicle), the autonomous vehicle can display other scene-related data on its display(s). For example, the autonomous vehicle can detect a second vehicle stopped ahead of the autonomous vehicle at the intersection and then update the rear-facing display to render an icon indicating the presence of the second vehicle stopped ahead of the vehicle. In this example, if a second vehicle ahead of the autonomous vehicle is equipped with similar scene detection and recognition capabilities, the second vehicle can wirelessly broadcast a detected state of the intersection ahead; the autonomous vehicle can download this intersection state from the second vehicle and additionally or alternatively render--on its rear-facing display--an icon representing this intersection state, thereby enabling a driver and/or other vehicle behind the second vehicle and the autonomous vehicle to ascertain the state of the intersection ahead, as shown in FIG. 6. The autonomous vehicle can implement similar methods and techniques to collect data broadcast by other vehicles and/or static sensor systems nearby (e.g., a traffic signal or other infrastructure) and can update the rear- and/or forward-facing displays to render these data for drivers, passengers, and pedestrians, etc. outside of the vehicle to visually access addition data related to the scene around the vehicle], and that presents information to a traffic participant present around the host vehicle [E.g. 0051, 0049-0050, Fig. 3], the autonomous driving vehicle information presentation apparatus comprising a processor and an exterior display apparatus, wherein the processor:
	obtains the outside information including information on a trailing vehicle present behind the host vehicle in the direction of advance [E.g. 0047; 0027]; 
	determines presence of the trailing vehicle following the host vehicle, based on the outside information [E.g. 0047: the autonomous vehicle renders an icon indicating the current state of the intersection on the rear-facing visual display in response to arrival of the vehicle at a head of the intersection and detection of a second vehicle behind the autonomous vehicle. Generally, in this implementation, when the autonomous vehicle is stopped at an intersection (or at a crosswalk), the autonomous vehicle can detect--in one or a sequence of scan images--an object of interest ahead of the autonomous vehicle (e.g., a red traffic light, a pedestrian is present within a crosswalk facing the autonomous vehicle, or another vehicle occupying the intersection ahead of the autonomous vehicle) and determine whether another road vehicle is stopped behind the autonomous vehicle in Blocks S120 and S122. If both an object of interest obstructing the autonomous vehicle's forward motion and another vehicle behind the autonomous vehicle are thus identified in Block S122, the autonomous vehicle can update the rear-facing display to indicate the nature of this obstruction to the trailing vehicle. For example, if the autonomous vehicle detects a pedestrian in the crosswalk ahead of the autonomous vehicle, the autonomous vehicle can update the rear-facing display to render an image of a pedestrian (e.g., a "stick figure"), such as an animated image of a pedestrian moving at a rate corresponding to a velocity of a slowest pedestrian currently detected in the intersection. In this example, the autonomous vehicle can also update the rear-facing display to render the representation of the pedestrian in a color corresponding to the pedestrian's proximity to a target sidewalk, such as "red" when the pedestrian steps off of the sidewalk, "yellow" once the pedestrian passes fully in front of the autonomous vehicle, and green just as the pedestrian is about to reach the far sidewalk. Alternatively, the autonomous vehicle can render the representation of the pedestrian in a color corresponding to a right of way indicated by a traffic signal at the intersection or determined by the autonomous vehicle from a stop sign or yield sign at the intersection, 0027: The autonomous vehicle can also include one or more displays mounted to or integrated into the top, left side, and/or right side, etc. of the autonomous vehicle. For example, the autonomous vehicle can control each display independently and can render: content relating to a scene ahead of the vehicle on the rear-facing display; content relating to a scene behind the vehicle on the front-facing display; content relating to a scene to the right of the vehicle on the left-facing display; and content relating to a scene to the left of the vehicle on the right-facing display in Block S124. Furthermore, the autonomous vehicle can include such a display arranged inside the vehicle and configured to present its current state, its future state, and/or the state of a scene nearby to an occupant inside the autonomous vehicle, Fig. 3];  
	control the exterior display apparatus to present information addressed to the trailing vehicle, wherein the external display apparatus is provided at a position at which the exterior display apparatus is visible to an occupant in the trailing vehicle [E.g. 0047: the autonomous vehicle renders an icon indicating the current state of the intersection on the rear-facing visual display in response to arrival of the vehicle at a head of the intersection and detection of a second vehicle behind the autonomous vehicle. Generally, in this implementation, when the autonomous vehicle is stopped at an intersection (or at a crosswalk), the autonomous vehicle can detect--in one or a sequence of scan images--an object of interest ahead of the autonomous vehicle (e.g., a red traffic light, a pedestrian is present within a crosswalk facing the autonomous vehicle, or another vehicle occupying the intersection ahead of the autonomous vehicle) and determine whether another road vehicle is stopped behind the autonomous vehicle in Blocks S120 and S122. If both an object of interest obstructing the autonomous vehicle's forward motion and another vehicle behind the autonomous vehicle are thus identified in Block S122, the autonomous vehicle can update the rear-facing display to indicate the nature of this obstruction to the trailing vehicle. For example, if the autonomous vehicle detects a pedestrian in the crosswalk ahead of the autonomous vehicle, the autonomous vehicle can update the rear-facing display to render an image of a pedestrian (e.g., a "stick figure"), such as an animated image of a pedestrian moving at a rate corresponding to a velocity of a slowest pedestrian currently detected in the intersection. In this example, the autonomous vehicle can also update the rear-facing display to render the representation of the pedestrian in a color corresponding to the pedestrian's proximity to a target sidewalk, such as "red" when the pedestrian steps off of the sidewalk, "yellow" once the pedestrian passes fully in front of the autonomous vehicle, and green just as the pedestrian is about to reach the far sidewalk. Alternatively, the autonomous vehicle can render the representation of the pedestrian in a color corresponding to a right of way indicated by a traffic signal at the intersection or determined by the autonomous vehicle from a stop sign or yield sign at the intersection, 0027: The autonomous vehicle can also include one or more displays mounted to or integrated into the top, left side, and/or right side, etc. of the autonomous vehicle. For example, the autonomous vehicle can control each display independently and can render: content relating to a scene ahead of the vehicle on the rear-facing display; content relating to a scene behind the vehicle on the front-facing display; content relating to a scene to the right of the vehicle on the left-facing display; and content relating to a scene to the left of the vehicle on the right-facing display in Block S124. Furthermore, the autonomous vehicle can include such a display arranged inside the vehicle and configured to present its current state, its future state, and/or the state of a scene nearby to an occupant inside the autonomous vehicle, Fig. 3], 
	wherein the processor further sets a presented state of the information addressed to the trailing vehicle [E.g. 0047, 0027, Fig. 3].
	Reiley fails to expressly disclose calculating a host vehicle-trailing vehicle distance being a distance between the host vehicle and the trailing vehicle, when it is determined that the trailing vehicle is present; and wherein the processor further sets a presented state of the information addressed to the trailing vehicle according to a magnitude of the host vehicle-trailing vehicle distance when it is determined that the trailing vehicle following the host vehicle is present, and wherein the processor controls the exterior display apparatus to present information addressed to the trailing vehicle in different presented states of information when the host vehicle-trailing vehicle distance is greater than a threshold value and when the host vehicle-trailing vehicle distance is less than or equal to the threshold value.
	However, as shown by Massengill, it was well known in the art of vehicles to include a calculating a host vehicle-trailing vehicle distance being a distance between the host vehicle and the trailing vehicle, when it is determined that the trailing vehicle is present; and wherein the processor further sets a presented state of the information addressed to the trailing vehicle according to a magnitude of the host vehicle-trailing vehicle distance when it is determined that the trailing vehicle following the host vehicle is present, and wherein the processor controls the exterior display apparatus to present information addressed to the trailing vehicle in different presented states of information when the host vehicle-trailing vehicle distance is greater than a threshold value and when the host vehicle-trailing vehicle distance is less than or equal to the threshold value [E.g. 0036, 0007-0008, 0026].
	It would have been obvious to one of ordinary skill in the art of vehicle before the effective filling date of the claimed invention modify Reiley with the teaching of Massengill in order to enable providing a more urgent notification to the trailing vehicle when the distance between the host vehicle and trailing vehicle is not safe so that the driver of the trailing vehicle is aware of the tail-gating behavior and is encouraged to perform a corrective action and thereby increase the overall safety on the road.
	For claim 2, Reiley discloses wherein the processor obtains a traveling state of the leading vehicle based on the outside information and generates an action plan for the host vehicle based on the obtained traveling state of the leading vehicle [E.g. 0051: The autonomous vehicle can implement similar methods and techniques to indicate presence of stopped traffic ahead of the autonomous vehicle to another driver or vehicle behind the autonomous vehicle if the autonomous vehicle detects rapid deceleration of a vehicle ahead. For example, the autonomous vehicle can update the rear-facing display to show a rapidly flashing "red" representation of a line of stopped vehicles (and/or text) to indicate that the autonomous vehicle intends to rapidly decelerate and that the autonomous vehicle is approaching heavy traffic, 0049-0050], and control the exterior display apparatus to present the information addressed to the trailing vehicle and containing the action plan for the host vehicle [E.g. 0051: The autonomous vehicle can implement similar methods and techniques to indicate presence of stopped traffic ahead of the autonomous vehicle to another driver or vehicle behind the autonomous vehicle if the autonomous vehicle detects rapid deceleration of a vehicle ahead. For example, the autonomous vehicle can update the rear-facing display to show a rapidly flashing "red" representation of a line of stopped vehicles (and/or text) to indicate that the autonomous vehicle intends to rapidly decelerate and that the autonomous vehicle is approaching heavy traffic, 0049, Fig. 3].
	For claim 3, Reiley discloses wherein the processor a traffic signal obtains traffic signal information on a traffic light present ahead of the host vehicle in the direction of advance [E.g. 0037-0039, Fig. 3], and control the exterior display apparatus to present the information addressed to the trailing vehicle and containing the traffic signal information on the traffic light [E.g. 0046-0047, Fig. 3].
	For claim 4, Reiley discloses wherein the processor obtains congestion information on congestion ahead of the host vehicle in the direction of advance [E.g. 0037: In Block S130, the autonomous vehicle can then transform detection of such an object of interest into a next navigation action, such as to remain stopped (e.g., for a red traffic signal ahead of the autonomous vehicle), to advance forward by limited distance (e.g., less than ten feet or less than one car length for heavy traffic or for a pedestrian in a crosswalk ahead of the autonomous vehicle), or to resume navigating along the preplanned path, 0048], and control the exterior display apparatus to present the information addressed to the trailing vehicle containing the congestion information [E.g. 0051].
	For claim 5, Massengill further teaches wherein the processor control the exterior display apparatus to not present the information addressed to the trailing vehicle when it is determined that the trailing vehicle is absent [E.g. 0036; the information is only presented to the trailing vehicle when it is within a threshold so when the vehicle is absent no information is presented].
	For claim 6, although Reiley in view of Massengill fails to expressly disclose wherein the processor controls the exterior display apparatus to present the information addressed to the trailing vehicle via defocused displaying when it is determined that the trailing vehicle is present and the host vehicle-trailing vehicle distance calculated is greater than a predetermined first threshold value, Reiley in view of Massengill teaches presenting the information addressed to the trailing vehicle via different sort of displaying technique using the exterior display apparatus when it is determined that the trailing vehicle is present and the host vehicle-trailing vehicle distance calculated is greater than a predetermined first threshold value [E.g. Reiley 0021-0024; and Massengill, 0036]. However, using defocused displaying technique fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reiley in view of Massengill to use defocused displaying technique in order to satisfy system needs and /or environment requirement which require using such displaying technique, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Reiley in view of Massengill.
	For claim 7, although Reiley in view of Massengill fails to expressly disclose wherein the processor controls the exterior display apparatus to present the information addressed to the trailing vehicle by using a design when it is determined that the trailing vehicle is present and the host vehicle-trailing vehicle distance is greater than a predetermined second threshold value, and control the exterior display apparatus to present the information addressed to the trailing vehicle by using a character when the host vehicle-trailing vehicle distance is smaller than the second threshold value, Reiley in view of Massengill teaches the controlling the exterior display apparatus to present the information addressed to the trailing vehicle by using different designs and characters when the determination unit determines that the trailing vehicle is present [E.g. Reiley; 0047-0051, 0027, Fig. 3 and Massengill, 0036]. However,  presenting the information addressed to the trailing vehicle by using a design when the determination unit determines that the trailing vehicle is present and the host vehicle-trailing vehicle distance is greater than a predetermined second threshold value, and presenting the information addressed to the trailing vehicle by using a character when the host vehicle-trailing vehicle distance is smaller than the second threshold value fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reiley in view of Massengill to include presenting the information addressed to the trailing vehicle by using a design when it is determined that the trailing vehicle is present and the host vehicle-trailing vehicle distance is greater than a predetermined second threshold value, and presenting the information addressed to the trailing vehicle by using a character when the host vehicle-trailing vehicle distance is smaller than the second threshold value in order to satisfy system needs and /or environment requirement which require using such notification method, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Reiley in view of Massengill.
	For claim 8, although Reiley fails to expressly disclose wherein the processor controls the exterior display apparatus to presents the information addressed to the trailing vehicle containing the congestion information by using one of a plurality of languages including a first language while switching between the languages in turn at predetermined time intervals, Reiley teaches the presenting the information addressed to the trailing vehicle and containing the congestion information by using a language [E.g. Fig. 3, 0051]. However presenting the information one of a plurality of languages including a first language while switching between the languages in turn at predetermined time intervals fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reiley to include the presenting the information one of a plurality of languages including a first language while switching between the languages in turn at predetermined time intervals in order to satisfy system needs and /or environment requirement which require using such notification method, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Reiley.

Response to Remarks
4.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689